Citation Nr: 1824180	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  13-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to non-service connected death pension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1975.  The Veteran died on June [REDACTED], 2010.  He was serviced connected for bilateral hearing loss and posttraumatic stress disorder (PTSD) at that time.  The Appellant is the surviving spouse of the Veteran.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The issues of entitlement to service connection for the Veteran's cause of death and entitlement to a non-service-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  At the time of the Veteran's death, there were no pending compensation claims. 

2.  At the time of the Veteran's death, there were no benefits that were due or unpaid.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C. §§ 101, 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The appellant in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Accrued Benefits

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death, and which were due and unpaid at the time of death.  See 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000 (a) (2017).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C. § 5121 (a)(2) (2012); 38 C.F.R. § 3.1000 (a)(1) (2017). 

An eligible recipient may be paid periodic monetary benefits to which a veteran was entitled at the time of his or her death, and which were due and unpaid, based on existing ratings or decisions or other evidence that was on file when he or she died.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

Here, the Appellant's claim is based on the assertion that the Veteran had a pending claim at the time of his death.  The Appellant has stated that the Veteran had filed a claim at the Augusta, Georgia, VAMC shortly before his death.  She has submitted a letter from the Decatur RO stating that a claim had been received.  The letter was addressed to the Veteran and dated June 30, 2010.  Neither the Appellant nor the letter indicate the issue for which the alleged claim was filed.  

The record does not contain any application for benefits from the Veteran from the specified time-period.  The last application for benefits the Veteran submitted was from May 2009.  That application was for entitlement to service connection for PTSD.  A September 2009 rating decision granted service-connection for PTSD with a disability rating of 50 percent.  The record does not contain any communications from the Veteran that he disagreed with this decision.  There was no notice of disagreement submitted.  There was no indication that the Veteran wished to appeal the September 2009 rating decision.

A likely explanation of the letter addressed to the Veteran and dated June 30, 2010, was that a mistake was made.  It may have been a response to the Appellant's claim for funeral benefits, which was received on June 29, 2010.  The letter may have been accidentally addressed to the Veteran because the records system had not been updated with the Veteran's death at that point. 

The Board concludes that the preponderance of the evidence indicates there were no outstanding claims or appeals at the time of the Veteran's death.  There has been no other assertions or evidence to indicate there were outstanding payments due or unpaid to the Veteran at the time of his death.  Therefore, entitlement to accrued benefits is not warranted. 


ORDER

Entitlement to accrued benefits is denied. 


REMAND

The Appellant's claim for entitlement to service connection for the cause of the Veteran's death must be remanded for further development.  The record is lacking of competent medical evidence needed to adjudicate the claim.  Specifically, the Appellant has alleged that the condition the Veteran died from, esophageal cancer, was due to the Veteran's military service, specifically his exposure to herbicide agents (also referred to as Agent Orange).  No medical opinion has been sought on this issue. 

The Board notes that the Appellant has contended this is a condition for which service connection is presumptively granted when a veteran has been exposed to herbicide agents; however, this is not the case.  See 38 C.F.R. § 3.09(e).  Nevertheless, the lack of a presumption does not foreclose a grant of service connection for this condition or abrogate VA's duty to obtain a medical opinion.  See Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); see also Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009) ("Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.").  Therefore, upon remand an opinion as to whether the cause of the Veteran's death was due to service is necessary. 

The Appellant's claim for a non-service connection pension is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  The outcome of the service connection claim will affect the facts and circumstances directly relating to the entitlement to a non-service connected pension.  Therefore, the Board will defer action on this claim until the claim of service connection for the Veteran's cause of death can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner for an opinion in the etiology of the Veteran's esophageal cancer. 

The examiner shall review the entire claims file. 

The clinician shall provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's esophageal cancer began in or is related to active service, to include exposure to herbicide agents (commonly referred to as Agent Orange). 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner is reminded that the fact that esophageal cancer is not recognized as a presumptive disability resulting from herbicide exposure, does not, alone, support an opinion that a veteran's exposure to herbicide agents did not result in that condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Appellant, she should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Appellant should be afforded the applicable time period in which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


